IN THE
                         TENTH COURT OF APPEALS

                                No. 10-19-00197-CR

DONTERIAS LAMAR BRYANT,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee



                          From the 13th District Court
                            Navarro County, Texas
                          Trial Court No. D38102-CR


                         MEMORANDUM OPINION

      The jury convicted Donterias Bryant of the offense of assault family violence and

assessed punishment at five years confinement. The trial court suspended imposition of

the sentence and placed Bryant on community supervision for five years. We affirm.

                                 BACKGROUND FACTS

      Bryant and M.H. were in a dating relationship. M.H. went to stay with Bryant for

the weekend at his grandmother’s house, and they got into an argument. M.H. testified

that Bryant pulled her off the bed and assaulted her and choked her. She stated that he
put his arm around her neck and that she could not breathe. Bryant testified that M.H.

hit him and scratched him. He stated that he grabbed her arms to block her from hitting

him.

                                SELF-DEFENSE INSTRUCTION

        In his sole issue, Bryant argues that the trial court erred in denying his instruction

on self-defense. When an appellant complains of jury charge error, we first determine

whether the charge contained error. Price v. State, 457 S.W.3d 437, 440 (Tex. Crim. App.

2015); Almanza v. State, 686 S.W.2d 157, 171 (Tex. Crim. App. 1985) (op. on reh'g); Landrum

v. State, 590 S.W.3d 640, 645 (Tex. App. —Waco 2019, pet. ref’d). If error exists, we then

analyze the harm resulting from the error. Id. If the error was preserved by objection,

any error that is not harmless will constitute reversible error. Id.

        A defendant is entitled to a self-defense jury instruction when the issue is raised

by the evidence, "whether that evidence is strong or weak, unimpeached or contradicted,

and regardless of what the trial court may think about the credibility of the defense."

Gamino v. State, 537 S.W.3d 507, 510 (Tex. Crim. App. 2017). In evaluating the trial court's

ruling, we view the evidence in the light most favorable to the defendant's requested

submission. Id. A trial court errs in denying a self-defense instruction if there is some

evidence, from any source, that will support the elements of self-defense. Id. A person

generally is justified in using force against another in self-defense if, among other things,

that person reasonably believes the force is immediately necessary to protect against the

other's use or attempted use of unlawful force. TEX. PENAL CODE ANN. § 9.31.



Bryant v. State                                                                         Page 2
        Self-defense is a "confession and avoidance" or "justification" defense, requiring

that the defendant admit to the otherwise illegal conduct before he may assert the

defense. Shaw v. State, 243 S.W.3d 647, 659 (Tex. Crim. App. 2007); Fury v. State, 607

S.W.3d 866, 876 (Tex. App. —Houston [14th Dist.] 2020, pet. ref’d). A defendant cannot

both flatly deny the charged conduct and invoke self-defense. Gamino v. State, 537 S.W.3d

at 511-12; Fury v. State, 607 S.W.3d at 876.

        Bryant was charged with intentionally, knowingly, and recklessly causing bodily

injury to M.H., a person with whom he had a dating relationship, by intentionally

knowingly, and recklessly impeding the normal breathing or circulation of the blood of

M.H. by applying pressure to the throat or neck of M.H. Bryant explicitly denied that he

choked or strangled M.H. Bryant acknowledged grabbing M.H.’s arms and throwing a

bottle at her, but specifically denied the charged conduct. Because he did not admit to

the charged conduct, Bryant was not entitled to a jury instruction on self-defense. See

Fury v. State, 607 S.W.3d at 876. We overrule Bryant’s sole issue on appeal.

                                        CONCLUSION

        We affirm the trial court’s judgment.




                                                 JOHN E. NEILL
                                                 Justice




Bryant v. State                                                                     Page 3
Before Chief Justice Gray,
       Justice Neill, and
       Justice Johnson
Affirmed
Opinion delivered and filed April 21, 2021
Do not publish
[CR25]




Bryant v. State                              Page 4